Citation Nr: 0934717	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1990 to October 
1995 and from July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.

The Veteran requested a hearing before the Board (See May 
2009 Statement in Support of Claim).  As the decision below 
represents a full grant of the benefits sought, the Board 
finds a hearing in this matter is not warranted.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran has PTSD as a result of in-service combat 
stressors. 


CONCLUSION OF LAW

PTSD was incurred due to active service. 38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry. 


The Merits of the Claim

The Veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service.  Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Based on a review of the evidence, and resolving the benefit 
of the doubt in favor of the Veteran, the Board grants the 
Veteran's appeal and awards service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

The definition of "engaged in combat with the enemy" is that 
the Veteran is required to have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
Veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in combat 
with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See Id.; Moran v. Principi, 17 Vet. App. 149 
(2003).  Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004).  That determination must be based on consideration of 
all evidence of record in each case, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence, and applying the benefit-of-the-
doubt standard if the evidence is in equipoise.

When a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the service record of discharge, a DD Form 214, 
shows that during the veteran's active service from July 2004 
to April 2005, he served almost a full year in Iraq, 
including during Operation Al Fajr, designed to clear the 
city of Fallujah of intense insurgent activity (See February 
2008 statement of Company Commander DKR).  The Veteran's 
Company Commander stated that he and the Veteran were part of 
a joint task force comprised of Navy and Army engineers that 
provided contingency construction support to Marine Corps 
forces operating in and around the city and surrounding area.  
The Company Commander stated members of his company were 
assigned the digging of graves for those insurgents killed 
during the intense fighting.  He further stated during this 
time, he and his company were subjected to repeated indirect 
fire and occasional direct fire attacks.  

The Veteran's DD214 indicates he received a Good Conduct 
Medal, National Defense Service Medal (2), Sea Service 
Deployment Ribbon (2), Armed Forces Reserve Medal with 'M' 
Device and Bronze Hourglass, and a Global War on Terrorism 
Expeditionary Medal with 'EGA' Device.  

While the DD214 does not show that the Veteran received 
commendations or awards that warrant the conclusion that he 
participated in combat, he clearly saw combat action by 
virtue of his military occupational specialty and as defined 
in applicable General Counsel precedent and the Sizemore 
precedent.  VAOPGCPREC 12- 99 at para. 12, 65 Fed. Reg. 6256-
6258 (2000); VBA's Adjudication Procedure Manual, M21-1, Part 
VI, para. 11.38(b)(1).

The Veteran provided written statements and information 
during his September 2005 VA examination that his Seabee base 
was established in the middle of a Marine camp, which came 
under mortar attack on a daily basis.  He reported that he 
was a gunner on a tactical team that moved around town after 
the town had been bombarded with artillery.  He stated he 
never had to fire his weapon, but was shot at, on several 
occasions bullets flew over his Humvee turret.  On another 
occasion, his patrol found 6 artillery shells nearly wired 
together to form an improvised explosive device (IED).  He 
indicated numerous incidents when IEDs exploded after his 
convoy passed through, narrowly missing the vehicles.  He 
further indicated the Senior Chief was hit by an IED and lost 
all his fingers in addition to being unable to walk.  The 
Veteran stated he was instructed to kill all children over 
the age of 13 who were carrying guns, which he said reminded 
him of his own son who was nearly the same size and wondered 
how he could do that.  Further he was instructed to kill dogs 
because they were eating corpses and he was unable to do so.  
He saw dead dogs set on fire and also saw numerous dead 
bodies doused with diesel fuel to combat the smell of decay.

Most significantly, the Veteran's Company Commander verified 
in a February 2008 statement that the company was subjected 
to repeated indirect fire (i.e., rockets, mortars) and 
occasional direct fire, while digging graves for those 
insurgents killed during intense fighting - clearly an 
occurrence that could be expected given the Veteran's 
military occupational specialty and the nature of his duties 
in Iraq.  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (A Veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event).  

As discussed above, the totality of the evidence 
substantiates the Veteran's claims that he was involved in 
incidents meeting the definition of being "engaged in combat 
with the enemy."  In making this determination, the Board has 
considered all evidence of record, including the VA 
examination, statements from the Veteran,  service personnel 
records, and the written statement of the Veteran's Company 
Commander.  The Board finds the Veteran's statements as to 
the cited incidents entirely consistent with what would be 
expected in the role of his military occupational specialty 
in that situation. 

The record contains medical evidence showing a diagnosis of 
PTSD, linked to those combat-related stressors as indicated 
in the Veteran's September 2005 VA examination. 

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that PTSD was incurred in service. 38 
U.S.C.A. § 5107.  In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.



ORDER


Service connection for post traumatic stress disorder (PTSD) 
is granted, subject to the regulations governing monetary 
awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


